Citation Nr: 0109286	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to an initial compensable evaluation for 
cervical spine strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran is reported to have had active military service 
from June 1975 to January 1998.

The current appeal arose from an August 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO granted service connection 
for degenerative disc disease of the lumbosacral spine and 
assigned a 10 percent evaluation and cervical spine strain 
and assigned a noncompensable evaluation.

Service connection for right shoulder discomfort was denied.  
The veteran did not appeal the RO's determination on this 
issue, and it is not currently before the Board of Veterans' 
Appeals (Board) for appellate review.

The veteran provided testimony at a hearing at the RO in 
February 2001 before the undersigned Member of the Board, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which has held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of enactment and not yet final as of 
this date.  VCAA of 2000, Pub. L. 104-475, § subpart (a), 114 
Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this particular case, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-96 (published at 57 Fed. Reg. 
49,747 (1992).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

VA formally examined the veteran in May 1998, pursuant to his 
original claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine and 
cervical spine strain.  Although the examiner addressed 
functional impairment pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000) and DeLuca, infra, the examiner provided a rather 
brief medical evaluation in those areas.  Moreover, the 
examiner specifically noted that the veteran's medical 
records were not available at the time of the examination.

The fact that the May 1998 VA examination was conducted 
without access to the veteran's claims file renders the 
subject examination inadequate for rating purposes.  See 
e.g., 38 C.F.R. § 4.1 (2000) ("It is ...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history").  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The RO has rated the veteran's low back disability under 
Diagnostic Codes 5010-5293 of the VA Schedule for Rating 
Disabilities (Rating Schedule).  Diagnostic Code 5010 
addresses traumatic arthritis.  Under Diagnostic Code 5293 
the current 10 percent evaluation contemplates intervertebral 
disc syndrome with mild symptoms with recurrent attacks and 
intermittent relief.  A 20 percent rating requires 
intervertebral disc syndrome with moderate symptoms with 
recurring attacks.  38 C.F.R. 4.71a; Diagnostic Code 5293 
(2000).

In VAOPGCPREC 36-97, the acting VA General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion.

In addition, the RO has rated the veteran's cervical spine 
disability under Diagnostic Codes 5010-5290 of the VA Rating 
Schedule.  As noted above, Diagnostic Code 5010 addresses 
traumatic arthritis.  Under Diagnostic Code 5290 a 
compensable evaluation of 10 percent contemplates slight 
limitation of motion of the cervical spine.  38 C.F.R. 4.71a; 
Diagnostic Code 5290 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), Johnson 
v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The May 1998 VA examination of the veteran on file does not 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca, supra.

The Board also notes that an official record of service (DD-
214) has not been associated with the claims file.  Such 
document is essential for an official validation of active 
honorable service.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
service-connected degenerative disc 
disease of the lumbosacral spine and 
cervical spine strain.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should contact the appropriate 
service department and/or the veteran 
himself, and request an official record 
of service (DD-214) which should be made 
a permanent part of his claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
available specialists, including on a fee 
basis if necessary, for the purposes of 
ascertaining the current nature and 
extent of severity of his degenerative 
disc disease of the lumbosacral spine and 
cervical spine strain.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Any further 
indicated special studies should be 
conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's degenerative 
disc disease of the lumbosacral spine and 
cervical spine strain, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that each examiner 
provide explicit responses to the 
following questions:

(a) Do the service-connected low back and 
cervical spine disabilities involve only 
the joint structures, or do they also 
involve the muscles and nerves?

(b) Do the low back and cervical spine 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so state.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
and cervical spine disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the low back and cervical spine 
disabilities.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back and cervical 
spine disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected degenerative disc 
disease of the lumbosacral spine and 
cervical spine strain.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claims.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for degenerative disc disease of 
the lumbosacral spine and an initial 
compensable evaluation for cervical spine 
strain.  The RO should document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999), referable to initial grants of 
service connection for disabilities and 
assignment of "staged" ratings 
therefor.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


